Charles L. Yancey v. Commissioner.Yancey v. CommissionerDocket No. 108272.United States Tax Court1942 Tax Ct. Memo LEXIS 40; 1 T.C.M. (CCH) 206; T.C.M. (RIA) 42637; December 14, 1942*40  L. Karlton Monteller, Esq., Harry A. Campbell, Esq., Roger S. Randolph, Esq., and A. H. Mayginnes, C.P.A., for the petitioner. Stanley B. Anderson, Esq., for the respondent.  SMITH Memorandum Opinion SMITH, J.: This proceeding is for the redetermination of a deficiency of $163.36 in petitioner's income tax for 1939. The only question in issue is whether petitioner and his wife are entitled to report as community income the amount of distributable gains which petitioner received from a partnership during the period September 1, 1939, to December 31, 1939. The facts are stipulated. Petitioner is a resident of Tulsa, Oklahoma. He filed his income tax return for 1939 with the collector of internal revenue for the district of Oklahoma. On August 31, 1939, petitioner and his wife executed and filed with the proper state authorities a written election to avail themselves of the provisions of the Oklahoma Community Property Law and to have this law apply to them and to their property. During all of the year 1939 petitioner was a member of the partnership of Yancey, Spillers, and Bush, of Tulsa, Oklahoma. He acquired his interest in the partnership with his separate property prior to September*41  1, 1939. Petitioner's distributive share of the income of the partnership for the period September 1 to December 31, 1939, amounted to $3,620.90. Petitioner reported one-half of that amount in his return for 1939 and his wife reported the other half in her separate return. The respondent has determined that all of such income is taxable to the petitioner. Following our decision in  , promulgated November 18, 1942, we hold that the partnership earnings of petitioner for the period September 1 to December 31, 1939, constituted community income and that petitioner properly returned only one-half thereof in his separate return for 1939. Decision will be entered under Rule 50